Case 7:20-cr-00414-VB Document 42 Filed o1/13/21 Pa 192.08: Ave

 

an mite “ONICA J 2 ON

UNITED STATES DISTRICT COURT LOH
SOUTHERN DISTRICT OF NEW YORK \

CAL » kv Lae |

 

 

 

x
UNITED STATES OF AMERICA, CONSENT TO PROCEED BY
VIDEO OR TELE CONFERENCE
-against-
20-CR-00414 (UA)
LONNIE AVANT,
Defendant(s).
x

 

Defendant Lonnie Avant hereby voluntarily consents to participate in the following proceeding
via (© videoconferencing or & teleconferencing:

0 Initial Appearance Before a Judicial Officer

O Arraignment (Note: If on Felony Information, Defendant Must Sign Separate Waiver of
Indictment Form)

0 Guilty Plea/Change of Plea Hearing
Bail/Detention Hearing

& Conference Before a Judicial Officer - Assignment of Counsel

. f _ Y . ”
Teco af des C )eree (Fl

Defendant’s Signature Defendant’s Counsel’s Signature
(Judge may obtain verbal consent on
Record and Sign for Defendant)

LONNIE AVANT DEVERAUX CANNICK
Print Defendant’s Name Print Counsel’s Name

This proceeding was conducted by reliable video or “why conferencidg sechnology.
(or 7
Date U.S. District Judge/U -Stfagistratedudge

 
